Exhibit 10.25

Form of

NON-QUALIFIED STOCK OPTION AGREEMENT

For employees grade 21 and up

PURSUANT TO THE

BARNES GROUP INC.

STOCK AND INCENTIVE AWARD PLAN

as amended effective December 31, 2008

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

OPTION AGREEMENT executed in duplicate as of February 13, 2008 (the “Grant
Date”), between Barnes Group Inc., a Delaware corporation, (the “Company”) and
[NAME OF OPTIONEE], an employee of the Company or of one of its Subsidiaries
(the “Optionee”), as amended effective December 31, 2008.

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended through December 31, 2008 or such later date(s), if any,
to which the December 31, 2008 documentary compliance date set forth in
paragraph .01 of section 3 of IRS Notice 2006-79 as modified by section
3.01(B)(1) of IRS Notice 2007-86 is extended, but excluding any amendment of
such Plan that would constitute a modification or extension of an option within
the meaning of Treasury Regulation section 1.409A-1(b)(5)(v) (the “Plan”), the
Compensation and Management Development Committee of the Company’s Board of
Directors (the “Committee”) has authorized the execution of this Agreement.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the same meaning as provided for in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company hereby grants to the Optionee the option to purchase [#
OF OPTIONS GRANTED] shares of Common Stock (the “Option”).

 

2. Purchase Price. The purchase price of the shares of Common Stock covered by
this Option shall be $         per share which is one hundred percent (100%) of
the Fair Market Value of the Common Stock on the Grant Date (the “Purchase
Price”).

 

1



--------------------------------------------------------------------------------

3. Exercise of Option.

 

  (a) The Option shall vest (i.e., become exercisable) at the rate of 33.3334%
of the shares covered by the Option on August 13, 2009 and 33.3333% of such
shares on each of August 13, 2010 and August 13, 2011. The number of shares with
respect to which the Option vests on any date shall be rounded to the nearest
whole Option; provided, that the aggregate number of shares with respect to
which the Option vests shall not exceed the number of shares set forth in
Section 1 hereof.

 

  (b) Subject to Section 4, any portion of the Option which has not vested
pursuant to Section 3(a) before the date, if any, on which a Change in Control
occurs shall vest on that date. However, if a Change in Control occurs less than
six months after the Grant Date and the Committee requests in writing before the
date of such Change in Control that the Optionee agree in writing to remain in
the employment of the Company through the date which is six months after the
Grant Date with substantially the same title, duties, authority, reporting
relationships, compensation and indemnification as on the day immediately
preceding the Change in Control, then in that event any portion of the Option
which has not vested pursuant to Section 3(a) before the date on which such
Change in Control occurs shall vest pursuant to this Section 3(b) only if the
Optionee executes such written agreement and delivers it to the Company not
later than one week after the date of such Change in Control, in which case such
portion of the Option shall vest when the Optionee delivers such written
agreement or, if later, on the date on which such Change in Control occurs.

 

4. Termination. The Option shall terminate 10 years after the Grant Date of this
Option (the “Termination Date”) unless it terminates earlier under the following
conditions:

 

  (a) If the Optionee’s employment terminates for any reason other than
(i) death, (ii) Disability (as hereafter defined), or (iii) retirement on or
after the first anniversary of the Grant Date at age 62 or later with a minimum
of five (5) full years of service with the Company and/or its Subsidiaries
(“Retirement”), or (iv) “cause” (as hereinafter defined), that portion of the
Option which is exercisable as of the date of such termination of employment
shall terminate on the date of such termination of employment (or one (1) year
after such termination of employment if the Optionee’s employment was terminated
by the Company and/or its Subsidiaries without “cause”). That portion of the
Option which has not yet become exercisable as of the date of such termination
of employment shall be forfeited as of such date.

 

  (b)

If the Optionee’s employment terminates as a result of death or Disability, that
portion of the Option which has not yet become exercisable shall

 

2



--------------------------------------------------------------------------------

 

become immediately exercisable as of the date of such termination of employment
and the Option shall terminate one (1) year after the date of such termination
of employment. For purposes of this Agreement, “Disability” shall have the
meaning set forth in the Company’s long-term disability plan as in effect from
time to time (or, if that plan is not in effect at the time in question, as it
was last in effect).

 

  (c) If the Optionee terminates employment by reason of Retirement, that
portion of the Option which has not yet become exercisable shall continue to
become exercisable as if the Optionee continued as an employee until the Option
terminates pursuant to this sentence or Section 4(e) (whichever applies),
provided that the Optionee executes a covenant not to compete in a form
acceptable to the Committee at the time of Retirement, and complies with the
terms of said covenant not to compete, and the Option shall terminate one
(1) year after the date of such termination of employment (or five (5) years
after such termination of employment if the Optionee executes a release of
claims in a form acceptable to the Committee at the time of Retirement).

 

  (d) Notwithstanding the preceding paragraphs, if the Optionee’s employment is
terminated for “cause” (even if such termination would otherwise qualify as
Retirement), all of the outstanding Options shall terminate on the date of such
termination of employment. For purposes of this Agreement, “cause” shall mean
(i) the willful and continued failure by the Optionee to substantially perform
the Optionee’s duties with the Company (other than any such failure resulting
from the Optionee’s incapacity due to physical or mental illness) or (ii) the
willful engaging by the Optionee in conduct which is demonstrably and materially
injurious to the Company or its Subsidiaries, monetarily or otherwise.

 

  (e) Notwithstanding any other provision of this Agreement, no portion of the
Option may be exercised after the Termination Date.

 

5. Method of Exercising Option. This Option shall be exercised in whole or in
part by delivery of written notice to the stock plan administrator of the
Company (the “Administrator”), in a form satisfactory to the Administrator,
specifying the number of shares which will be purchased and the date on which
the shares will be purchased (the “Purchase Date”). The notice shall be
accompanied by full payment for the shares to be purchased.

If the Optionee elects to pay the Purchase Price in whole or in part through
proceeds generated by the sale of stock acquired under this Option through a
broker under a cashless exercise arrangement referred to in Section 7(b)(iii) of
the Plan and approved by the Committee, that part of the Purchase Price to be
paid with proceeds of such sale may be paid pursuant to the arrangement approved
by the Committee.

 

3



--------------------------------------------------------------------------------

Payment for shares being purchased pursuant to the Option may be in whole or in
part with shares of Common Stock by either actual delivery of shares or by
attestation, provided that such shares have been owned by the Optionee for at
least six months or were acquired on the open market. The value of the shares
shall be their Fair Market Value on the Purchase Date. Stock certificates
representing any shares being actually delivered as payment must be delivered to
the Administrator on the Purchase Date.

In connection with the exercise of the Option, the Common Stock to be issued
shall be credited to a book entry account in the name of the Optionee. In lieu
of crediting such shares to a book entry account, at the election and expense of
the Optionee, stock certificates representing shares purchased will be delivered
to the Optionee as soon as administratively practicable after the exercise of
the Option.

 

6. Commitments of the Optionee. If the Optionee, at any time before the Option
terminates: (a) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment by, renders services for or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Optionee has worked during the Optionee’s last two
years with the Company or any of its Subsidiaries; (b) directly or indirectly,
hires or solicits or arranges for the hiring or solicitation of any employee of
the Company or any of its Subsidiaries, or encourages any such employee to leave
such employment; (c) uses, discloses, misappropriates or transfers confidential
or proprietary information concerning the Company or any of its Subsidiaries
(except as required by the Optionee’s work responsibilities with the Company or
any of its Subsidiaries); or (d) is convicted of a crime against the Company or
any of its Subsidiaries; or (e) engages in any activity in violation of the
policies of the Company or any of its Subsidiaries, including without limitation
the Company’s Code of Business Ethics and Conduct, or, at any time, engages in
conduct adverse to the best interests of the Company or any of its Subsidiaries;
then should any of the foregoing events occur, the Option shall be canceled,
unless the Committee, in its sole discretion, elects not to cancel such Option.
The obligations in this Section 6 are in addition to any other agreements
related to non-competition, non-solicitation and preservation of Company
confidential and proprietary information entered into between the Optionee and
the Company, and nothing herein is intended to waive, modify, alter or amend the
terms of any such other agreement.

 

7. Non-Transferability. This Option shall not be transferable by the Optionee
otherwise than to a Beneficiary, and during the lifetime of the Optionee, this
Option may be exercised only by the Optionee.

 

8.

Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any payment or transfer of stock hereunder, appropriate
arrangements for the withholding of any Federal, state or local taxes. The
Company shall accept

 

4



--------------------------------------------------------------------------------

 

whole shares of Stock of equivalent Fair Market Value in payment of the
Company’s minimum statutory withholding tax obligations if the Optionee elects
to make payment in such manner.

 

9. No Implied Promises. By accepting the Option and executing this Agreement,
the Optionee recognizes and agrees that the Company and its Subsidiaries, and
each of their officers, directors, agents and employees, including but not
limited to the Board of Directors of the Company and the Committee, in their
oversight or conduct of the business and affairs of the Company and its
Subsidiaries, may in good faith cause the Company and/or a Subsidiary to act or
omit to act in a manner that will, directly or indirectly, prevent all or part
of the Option from vesting or cause all or part of the Option to terminate. No
provision of this Agreement shall be interpreted or construed to impose any
liability upon the Company, any Subsidiary, or any officer, director, agent or
employee of the Company or any Subsidiary, or the Board or the Committee, for
any failure to vest or termination of the Option that may result, directly or
indirectly, from any such action or omission, or shall be interpreted or
construed to impose any obligation on the part of any such entity or person to
refrain from any such action or omission.

 

10. Notices. Any notice hereunder by the Optionee shall be given to the
Administrator in writing and such notice and any payment by the Optionee
hereunder shall be deemed duly given or made only upon receipt by the
Administrator at Barnes Group Inc., P. O. Box 489, 123 Main Street, Bristol,
Connecticut 06011-0489, U.S.A., or at such other address as the Company may
designate by notice to the Optionee. Any notice to the Optionee shall be in
writing and shall be deemed duly given if delivered to the Optionee in person or
mailed or otherwise delivered to the Optionee at such address as the Optionee
may have on file with the Company from time to time.

 

11. Interpretation and Disputes. This Agreement shall be interpreted and
construed by the Committee, and any such interpretation or construction shall be
binding and conclusive on the Company and the Optionee. In the event there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

Any claim, demand or controversy arising from such interpretation or
construction by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within thirty (30) days of
the date of the Committee’s interpretation or construction. The mediation
process shall conclude upon the earlier of: (i) the resolution of the dispute;
(ii) a determination by either the mediator or one or more of the parties that
all settlement possibilities have been exhausted and there is no possibility of
resolution; or (iii) thirty (30) days have passed since the filing of a request
to mediate with the AAA. A party who has previously submitted a dispute to
mediation, and which dispute has not been resolved, may submit such dispute to
binding arbitration pursuant to the rules of the

 

5



--------------------------------------------------------------------------------

AAA. Any arbitration proceeding for such dispute must be initiated within
fourteen (14) days from the date that the mediation process has concluded. The
prevailing party shall recover its costs and reasonable attorney’s fees incurred
in such arbitration proceeding. The Optionee and the Company specifically
understand and agree that the failure of a party to timely initiate a proceeding
hereunder shall bar the party from any relief or other proceeding and any such
dispute shall be deemed to have been finally and completely resolved. All
mediation and arbitration proceedings shall be conducted in Bristol, Connecticut
or such other location as the Company may determine and the Optionee agrees that
no objection shall be made to such jurisdiction or venue, as a forum non
conveniens or otherwise. The arbitrator’s authority shall be limited to
resolution of the legal disputes between the parties and the arbitrator shall
not have authority to modify or amend this Agreement or the Committee’s
interpretation or construction thereof, or abridge or enlarge rights available
under applicable law. Any court with jurisdiction over the parties may enforce
any award made hereunder.

 

12. General.

 

  (a) Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Optionee or
adjust the compensation of the Optionee.

 

  (b) The Optionee shall have no rights as a stockholder with respect to any
shares that may be issued pursuant to this Agreement until the date of issuance
to the Optionee of a stock certificate for such shares or the date of entry of a
credit for such shares in a book entry account in the name of the Optionee.

 

  (c) This Agreement shall be binding upon the successors and assigns of the
Company and upon the Beneficiary, estate, legal representatives, legatees and
heirs of the Optionee.

 

  (d) Any waiver by a party of another party’s performance of, or compliance
with, the obligations under this Agreement shall not operate, or be construed,
as a waiver of any subsequent failure by such other party to perform or comply.

 

  (e) Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

6



--------------------------------------------------------------------------------

  (f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

 

  (g) The Option is intended to qualify as an “Option” that is a “Non-Statutory
Stock Option” as defined in the Plan, a copy of which has been or is herewith
being supplied to the Optionee and the terms and conditions of which are hereby
incorporated in this Agreement by reference. Any provision of the Plan to the
contrary notwithstanding, no equitable adjustment or other change may be made to
the Option pursuant to Section 10 of the Plan or otherwise that would cause the
Option to fail to qualify as an option that “does not provide for a deferral of
compensation” within the meaning of Treasury Regulation section
1.409A-1(b)(5)(i)(A), or that would constitute a modification of the Option
under Treasury Regulation section 1.409A-1(b)(5)(v)(B). For the avoidance of
doubt, and without limiting the generality of the foregoing, neither the
exercise price nor the number of shares subject to the Option may be equitably
adjusted pursuant to Section 10 of the Plan to reflect a stock split (including
a reverse stock split) or stock dividend unless the conditions set forth in the
second sentence of Treasury Regulation section 1.409A-1(b)(5)(v)(H) are
satisfied such that there will be no modification of the Option under Treasury
Regulation section 1.409A-1(b)(5)(v)(B).

 

  (h) The Option is intended to qualify as an option that “does not provide for
a deferral of compensation” within the meaning of Treasury Regulation section
1.409A-1(b)(5)(i)(A). The Option and this Agreement shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Agreement that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that the Option does not provide for such a deferral of compensation,
nor does the Company make any other representation, warranty or guaranty to the
Optionee as to the tax consequences of the Option or this Agreement.

 

  (i) Except as otherwise provided in Section 13 below, this Agreement may only
be amended in a writing signed by the Optionee and an officer of the Company
(other than the Optionee) duly authorized to do so. This Agreement contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes and replaces all prior agreements and understandings with respect
to such subject matter, and the parties have made no agreements, representations
or warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

7



--------------------------------------------------------------------------------

13. Consent to Certain Amendments and Provisions.

 

  (a) By executing this Agreement, the Optionee hereby irrevocably
(i) authorizes the Committee or the Board of Directors of the Company (the
“Board”), on or before December 31, 2008 or such later date(s), if any, to which
the December 31, 2008 documentary compliance date set forth in paragraph .01 of
section 3 of IRS Notice 2006-79 as modified by section 3.01(B)(1) of IRS Notice
2007-86 is hereafter extended (the “409A Documentary Compliance Date”), to amend
this Agreement and any “Prior Non-Grandfathered Compensation Arrangement” as
defined in Section 13(b) below, in any respect that the Committee or the Board
determines to be necessary, advisable or expedient to plan for, respond to,
comply with or reflect Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) consents in advance to any and all such
amendments of this Agreement and any Prior Non-Grandfathered Compensation
Arrangement, and (iii) consents in advance to any amendment of the Plan that the
Board hereafter adopts on or before the 409A Documentary Compliance Date to plan
for, respond to, comply with or reflect Section 409A of the Code, and
(iv) agrees that the Optionee’s consent to any such amendments of this
Agreement, any Prior Non-Grandfathered Compensation Arrangement and the Plan
shall be as effective as if such amendments were fully set forth herein, and
(v) waives any right s/he may have to consent to the amendment in question if
for any reason the Optionee’s consent to any of the aforementioned amendments is
not legally effective, and (vi) recognizes and agrees that the Company does not
represent, warrant or guarantee that any amendment of this Agreement or any
Prior Non-Grandfathered Compensation Arrangement or the Plan that is made
pursuant to this Section 13(a), or any Different Identification Method that the
Board or Committee may prescribe or Different Election that the Board or
Committee may make in accordance with Section 13(c) below, will have its
intended tax effect or will enable compensation to be exempt from or comply with
Section 409A of the Code, and that the Company does not make any other
representation, warranty or guaranty to the Optionee as to the tax consequences
of any such amendment, Different Identification Method or Different Election.
For the avoidance of doubt, nothing in this Section 13(a) is intended to
authorize or constitute the Optionee’s consent to any amendment that would
constitute a modification or extension of a stock option within the meaning of
Treasury Regulation section 1.409A-1(b)(5)(v). If and to the extent that,
notwithstanding the foregoing, anything herein would be interpreted or construed
to authorize or constitute the Optionee’s consent to any such amendment, then to
that extent the authorization or consent is hereby rescinded.

 

  (b)

For purposes of Section 13(a) above, a “Prior Non-Grandfathered Compensation
Arrangement” means any compensation arrangement between the Company and the
Optionee that was entered into before the Grant Date (whether or not paid in
full before the Grant Date) except to the extent that the compensation payable
(or paid) under such arrangement is

 

8



--------------------------------------------------------------------------------

 

“grandfathered” from Section 409A of the Code (i.e., is compensation to which
Section 409A of the Code does not apply, according to Treasury Regulation
section 1.409A-6 or any other applicable Treasury Department guidance). In no
event shall an arrangement that is grandfathered from Section 409A in the
absence of this Section 13 be deemed to be a Prior Non-Grandfathered
Compensation Arrangement within the meaning of Section 13(a). The Optionee
recognizes and agrees that Prior Non-Grandfathered Compensation Arrangements
include, but may not be limited to, (i) any stock option, restricted stock unit,
performance share, performance unit or contingent dividend equivalent award that
the Company granted to the Optionee after December 31, 2004 under the Plan,
(ii) any restricted stock unit, performance-accelerated restricted stock unit,
performance share, performance unit or contingent dividend equivalent award that
the Company granted to the Optionee before December 31, 2004 (whether under the
Plan or otherwise) that was outstanding and unvested on that date, and (iii) any
non-qualified deferred compensation plan, such as the Company’s Retirement
Benefit Equalization Plan, Supplemental Executive Retirement Plan and
Supplemental Senior Officer Retirement Plan, if and to the extent that the
Optionee accrued benefits or vested in benefits under such plan after that date.

 

  (c)

The Optionee agrees that, if at any time during the 12-month period ending on
any “specified employee identification date”, which shall be December 31, the
Optionee is in Salary Grade 20 or above or meets the requirements of Code
section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code section 416(i)(5)), the Optionee
shall be treated as a “Specified Employee” within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(i) (or other similar or
successor provisions)(“Specified Employee”) for purposes of this Agreement and
any Prior Non-Grandfathered Compensation Arrangement and any compensation
arrangement that may hereafter be adopted by the Company in which the Optionee
may participate (“Future Compensation Arrangement”) for the entire 12-month
period beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or Committee hereafter prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a
“Different Identification Method”) or elects a different specified employee
identification date or specified employee effective date or makes any other
election that may be made in accordance with Treasury Regulation section
1.409A-1(i) and the transition rules and official guidance under Code
Section 409A (a “Different Election”), in which case whether the Optionee shall
be treated as a Specified Employee shall be determined in accordance with any
such Different Identification Method so prescribed and any such Different
Election so made by the Board or Committee. The Optionee

 

9



--------------------------------------------------------------------------------

 

hereby irrevocably (i) consents to any such Different Identification Method that
the Committee or Board may hereafter prescribe and any such Different Election
that the Committee or Board may hereafter make in accordance with that Treasury
Regulation or otherwise in accordance with Code Section 409A and the transition
rules and official guidance thereunder, for purposes of identifying the service
providers who will be subject to the Six Month Delay with respect to payments
under this Agreement, any Prior Non-Grandfathered Compensation Arrangement and
any Future Compensation Arrangement, and (ii) agrees that the Optionee’s consent
to any such Different Identification Method or Different Election shall be as
effective as if such Different Identification Method or Different Election were
fully set forth herein, and (iii) waives any right s/he may have to consent to
the Different Identification Method or Different Election in question if for any
reason the Optionee’s consent to such Different Identification Method or
Different Election is not legally effective.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BARNES GROUP INC.   OPTIONEE BY:  

 

 

 

  Senior Vice President-Human Resources                           [OPTIONEE]

Approved by the Compensation and Management

Development Committee of the Board of Directors: 2/13/08

As amended effective 12/31/08

 

11